Johnson, J.
I concur in the decision just announced, but not in so much of the reasons given as hold that the decision of the Supreme Court of the United States is followed from considerations of expediency.
The Supreme Court of the United States is the tribunal provided by the constitution of the United States to determine, in the last instance, questions arising thereunder, and its decision, deliberately made, holding that a state law is in conflict with the provisions of that instrument, is, until reversed, authoritative, and should be followed by the state court, unless it desires again to invoke a reconsideration of the question by the Supreme Court of the United States.